The Court.
Motion to dismiss appeal from an order denying a new trial.
In this cause there is a notice of appeal from the judgment, and from the order denying a motion for a new trial.
In the undertaking on appeal there is no recital that an appeal has been taken from the order. The undertaking only states that an appeal from the judgment has been taken.
The motion to dismiss the appeal from the order is made on the ground that the appeal is not recited in the undertaking on appeal, and therefore the undertaking is not sufficient.
In our judgment the undertaking is insufficient. Though we have held that but one undertaking on appeal is required when the appeal is from the judgment and an order denying a new trial, we cannot hold the undertaking on appeal from the order is sufficient, when no statement that such appeal has been taken is made in the undertaking.
The act of 1861, referred to by defendant, is not in force since the adoption of the Code of Civil Procedure.
The appeal from the order denying a new trial must be dismissed, and it is so ordered.